Citation Nr: 1106374	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  08-29 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision that was issued by the 
Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified at a hearing before a decision review 
officer (DRO) at the RO in August 2010.


FINDINGS OF FACT

1.  The evidence does not show that it is at least as likely as 
not that the Veteran has bilateral hearing loss that is related 
to his military service.

2.  The evidence does not show that it is at least as likely as 
not that the Veteran has tinnitus that is related to his military 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
service, nor may high frequency sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that 38 C.F.R. 
§ 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. 
Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that the 
claimant provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies to 
all applications pending on, or filed after, the regulation's 
effective date. 

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting 
Pelegrini as requiring the Board to ensure that proper notice is 
provided unless it makes findings regarding the completeness of 
the record or other facts that would permit the conclusion that 
the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its 
progeny instruct that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents, is required to 
meet the VCAA's notification requirements.  Id at 1320.  However, 
VCAA notification does not require a pre-adjudicatory analysis of 
the evidence already contained in the record.  See, e.g. Mayfield 
v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VCAA notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective date for the award of 
benefits will be assigned if service connection for a claimed 
disability is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in September 2007 
that explained the parameters of VA's duty to assist him with 
obtaining evidence in support of his claim.  The letter also 
explained what the evidence needed to show in order to establish 
service connection for a claimed disability and explained the 
manner whereby VA assigns disability ratings and effective dates 
for service connected disabilities.    

In addition to its duty to provide various notices to claimants, 
VA also must make reasonable efforts to assist them with 
obtaining the evidence that is necessary in order to substantiate 
their claims, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, 
VA has of record evidence including service treatment records, VA 
treatment records, Social Security Administration (SSA) 
disability records, audiograms that were conducted by the 
Veteran's former employer, and the Veteran's testimony at the 
August 2010 DRO hearing.  The Veteran was also provided an 
adequate VA audiological evaluation in connection with his claims 
for service connection for hearing loss and tinnitus.

For the reasons set forth above, the Board concludes that VA 
satisfied its obligations pursuant to the VCAA in this case.

II.  Service connection

The Veteran contends that he has hearing loss and tinnitus that 
are due to his military service.  Specifically, he contends that 
he was exposed to loud noises while working as a jet engine 
mechanic in the Air Force and that this led to current hearing 
loss and tinnitus.

Service connection may be granted for a disability resulting from 
disease or injury that was incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection for some chronic diseases, including 
sensorineural hearing loss, may be granted if manifest to a 
compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease diagnosed 
after discharge if all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current 
disability exist is satisfied if the claimant had a disability at 
the time his claim for VA disability compensation was filed or 
during the pendency of the claim.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  

For the purpose of applying the laws administered by the VA, 
hearing impairment is considered to be a disability when the 
auditory threshold in any of the frequencies at 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
threshold for at least three of these thresholds are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385.  

In this case, the Veteran's service treatment records reflect 
that his hearing was within normal limits when it was tested in 
June 1967 and in May 1970, the latter test having been 
administered approximately 7 weeks prior to the Veteran's medical 
retirement from service in July 1970.  The Veteran's service 
treatment records are silent with respect to any complaints of 
difficulty hearing or tinnitus.   

VA treatment records and SSA records do not show any complaints 
of, or treatment for, hearing loss or tinnitus.

The Veteran submitted copies of hearing tests that were 
administered by his former employer between May 1993 and March 
2006.  These showed the Veteran at times met the threshold for a 
hearing loss disability as defined by VA regulations during this 
period, specifically in 1995, 1996, 1997, 2003, and 2005.  
Although at times this showed hearing loss as defined by 38 
C.F.R. § 3.385 in only one ear the audiograms are not labeled so 
it is not possible to determine which ear.  The most recent 
hearing test in March 2006 did not show hearing loss for VA 
purposes. These audiograms did not provide any information about 
the etiology of any hearing loss that was shown.

The Veteran was afforded a VA audiological examination in October 
2007.  At that time, the Veteran reported that although he did 
not notice a problem with his hearing, his wife complained about 
his hearing.  The Veteran reported his situation of greatest 
difficulty was hearing normal conversation.  The Veteran 
described his hearing loss as having onset 5 to 6 years ago.  He 
reported that he was tested at his job in 2004 and that they 
identified a hearing loss at that time.  He felt that his hearing 
loss was stable.  He denied any history of otalgia otorrhea or 
any kind of ear surgery.

The Veteran reported periodic tinnitus in one ear, but he was not 
sure which ear.  He reported that this occurred approximately 
once per month and that he was unsure when it began.  The Veteran 
also reported that three or four times per year he had a 
sensation of vertigo or dizziness but he never discussed this 
with his doctor since it occurred so infrequently.

The Veteran reported a history of noise exposure in the service 
while working as a jet engine mechanic in the Air Force.  He 
reported that he used hearing protection at that time.  After 
service, he worked at a noisy refinery for three years and he 
used hearing protection there.  After that he worked at a factory 
for 20 years and he wore hearing protection at this job as well.

The Veteran reported a family history of one cousin who was deaf.  
The Veteran never used hearing aids.

Results of audiological testing showed pure tone thresholds, in 
Hertz, as follows: 


500
1000
2000
3000
4000
Right 
10
10
25
35
25
Left
10
10
20
30
25

The pure tone threshold averages were 24 decibels in the right 
ear and 21 decibels in the left ear.  Speech recognition was 96 
percent in the right ear and 88 percent in the left ear.  

Tympanograms revealed normal middle ear function bilaterally.  
The examiner diagnosed normal hearing through 2000 Hertz with 
mild bilateral sensorineural hearing loss at 3000 Hertz with 
hearing sloping back to borderline normal at 4000 Hertz.  Speech 
recognition was excellent in the right ear and good in the left 
ear.

Thus, applying 38 C.F.R. § 3.385, the Veteran's hearing in his 
right ear was normal for VA purposes.  He met the definition of 
hearing loss with respect to his left ear based on his speech 
discrimination score of 88 percent.  

Despite the showing of hearing loss in the left ear, the VA 
examiner opined that it was less likely than not that the 
Veteran's hearing loss and tinnitus were related to service.  The 
examiner noted that the Veteran dated the onset of his hearing 
loss to around 2004, which was much later than when hearing loss 
from noise exposure in the 1960s or 1970s would occur.  She also 
noted that the Veteran worked around noise his entire life after 
leaving the military.  With respect to the Veteran's tinnitus, 
the examiner observed that the Veteran did not know when it 
started but it was so infrequent that it was less likely than not 
caused by noise exposure during service.  

The Veteran did not provide any more information about his 
hearing loss or his tinnitus at the August 2010 RO hearing other 
than his general contention that these conditions were related to 
noise exposure in service. 

The evidence does not show that it is as at least as likely as 
not that the Veteran's hearing loss and tinnitus are related to 
service.  The Veteran was unable to state when his tinnitus began 
and he dated the onset of his hearing loss to many years after 
service.  The VA audiologist who conducted the October 2007 VA 
examination opined that these conditions were less likely than 
not related to noise exposure in service and she provided a 
reasoned basis for her conclusion.  There is no medical opinion 
to the contrary of record.  While the Veteran may believe that 
his hearing loss and tinnitus are related to noise exposure in 
service, he lacks the specialized medical expertise that is 
necessary in order to link exposure to noise in service to 
hearing loss that onset decades after his service or to tinnitus 
that onset at an unknown time.  He has not specifically contended 
that the hearing loss has been present since service, but rather 
that in-service exposure causes it.  That is a medical question 
that he is not qualified to address.

Moreover, with respect to the Veteran's right ear, as noted above 
he does not have hearing loss for VA purposes.  

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine is 
inapplicable in the instant case because the preponderance of the 
evidence is against the Veteran's claim. See, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, the appeal is denied.


ORDER

Service connection for hearing loss is denied.  

Service connection for tinnitus is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


